HEANEY, Senior Circuit Judge,
dissenting.
I believe that Georgianna Fray has stated a cause of action against The Omaha World Herald under 42 U.S.C. § 1981. I disagree with the majority on two counts: First, I cannot agree with the conclusion that section 101 of the Civil Rights Act of 1991 does not apply in this case; second, even if section 101 did not apply, I would hold that the job of mailroom apprentice for which Fray applied would have created a new and distinct relationship between Fray and the World Herald.
I.
I turn first to the issue of whether the Civil Rights Act of 1991 should apply in this case. Fray brought this action in June 1987, alleging that the World Herald violated section 1981, Title VII, and Nebraska law between 1984 and 1986. In June 1989, several months before trial, the Supreme Court decided Patterson v. McLean Credit Union, 491 U.S. 164, 109 S.Ct. at 2363, 105 L.Ed.2d 132 (1989). The Court held that section 1981 prohibited racial discrimination only in the making and enforcement of contracts, and did not protect employees from racial harassment once they had been hired. Patterson, 491 U.S. at 182, 109 S.Ct. at 2375. In November 1991, while the appeals in this case were pending, the President signed the Civil Rights Act of 1991 into law, effectively overruling Patterson. Whether or not one believes that Patterson barred Fray’s section 1981 action against the World Herald, it is undisputed that her section 1981 claims would succeed under the Act. See supra at 1373.
The question of whether the Act should apply to this case is a difficult one. The Supreme Court has failed to articulate a decisive rule for determining whether a statute is retroactive. Instead, as the majority notes, there is an apparent conflict between the Court’s decisions in Thorpe v. Housing Auth., 393 U.S. 268, 89 S.Ct. 518, 21 L.Ed.2d 474 (1969) and Bradley v. Richmond School Bd., 416 U.S. 696, 94 S.Ct. 2006, 40 L.Ed.2d 476 (1974) on the one hand, and Bowen v. Georgetown University Hosp., 488 U.S. 204, 109 S.Ct. 468, 102 L.Ed.2d 493 (1988) on the other. In Bradley, the Court held that in the absence of clear legislative direction to the contrary courts should apply intervening statutory changes to pending cases, unless doing so would result in “manifest injustice.” Bradley, 416 U.S. at 711, 94 S.Ct. at 2016. Without overturning Bradley, the Court later stated in Georgetown Hospital that “congressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result.” Georgetown Hospital, 488 U.S. at 208, 109 S.Ct. at 471. Recently, in Kaiser Alum. & Chem Corp. v. Bonjorno, 494 U.S. 827, 837, 110 S.Ct. 1570, 1577, 108 L.Ed.2d 842, a majority of the Court recognized but declined to reconcile the “apparent tension” between these two rules of statutory construction.
The two rules are identical in one respect: Under both Bradley and Georgetown Hospital, “the courts must give effect to a clear congressional directive as to a statute’s retroactivity.” See supra at 1375. Drifting in the sea of confusion that Bradley and Georgetown Hospital engendered, the majority saw this settled rule of statutory construction and grabbed hold. After accurately chronicling the Act’s legislative history, the majority reaches the conclusion that Congress intended the Act to operate only prospectively, thus obviating the need to choose between the two conflicting rules. The majority’s reliance on what it considers to be Congress’s intent is, however, misplaced. As much as I, too, would like to avoid delving into the murkiness of Bradley and Georgetown Hospital, I see no “clear congressional directive” that would relieve us of that responsibility.
The majority’s holding rests on its contention that Congress’s removal of the re-troactivity provisions of the Act after the President’s initial veto is “dispositive” of Congress’s intent. If this is so, it is dispos-itive merely of Congress’s intent to leave the retroactivity decision to the courts. *1380The Act’s legislative history, even as the majority recounts it, clearly demonstrates that Congress was split on the question of retroactivity. A large majority of senators and representatives voted for the explicitly retroactive Civil Rights Act of 1990, which President Bush vetoed. See 136 Cong.Rec. S.9966 (daily ed. July 18, 1990) (65 Senate votes for the bill, 34 opposed); 136 Cong. Rec. H.9975-03 (daily ed. Oct. 17, 1990) (273 House votes for the bill, 154 opposed); 136 Cong.Rec. 16562 (daily ed. Oct. 24, 1990) (President’s veto). After the veto, Senator Kennedy, one of the 1991 Act’s sponsors, stated that Congress would “leave it to the courts to determine the extent to which the bill will apply to cases and claims that are pending on the date of enactment.” 137 Cong.Rec. S.15963 (daily ed. Nov. 5, 1991) (statement of Sen. Kennedy). Yet the Act’s bipartisan sponsors disagreed on how the courts would decide the retroactivity question. See supra at 1376.
Legislative history is often ambiguous, and scholars and jurists alike continue to debate its value in statutory interpretation. In the case of the Civil Rights Act of 1991, however, the legislative history presents us with a clear picture of Congress’s intent. A majority of Congress favored retroactivity, but retroactive legislation carried the risk of another presidential veto. Congress therefore deliberately left the Act retroac-tivity-neutral, reserving the issue for the courts to decide. Taking advantage of the different rules in Bradley and Georgetown Hospital, both sides claimed victory. Those who favored retroactivity, led by Senator Kennedy, stated their belief that the courts would apply Bradley to find the Act retroactive; opponents of retroactivity, led by Senator Danforth, assumed that under Georgetown Hospital courts would apply the act only prospectively. See supra n. 10 and accompanying text.
I agree with the majority that, under Georgetown Hospital, the Act would not apply retroactively to this case. Under Bradley, however, when legislation is silent on the issue of retroactivity, courts wili apply it to pending cases in the absence of manifest injustice. As discussed above, this legislation fairly screams its silence. Moreover, as the majority recognizes, “retroactive application of section 101 to this pending case would neither alter the rights and expectations of the parties nor disturb previously vested rights.” See supra at 1378. Contrary to the majority’s holding, therefore, Bradley and Georgetown Hospital lead to different results in this case, forcing us either to attempt to reconcile these two cases or to choose between them.
Precedent in this circuit on the presumption for or against retroactivity is mixed. In Simmons v. Lockhart, 931 F.2d 1226, 1230 (8th Cir.1991), Chief Judge Arnold expressed a preference for the Georgetown Hospital presumption against retroactivity. The Supreme Court’s opinion in Bonjorno, however, suggests that we cannot simply ignore one of the retroactivity rules because we might prefer the other. 494 U.S. at 837, 110 S.Ct. at 1577. Recently, in National Wildlife Fed. v. A.S.C.S., 955 F.2d 1199, 1204 (8th Cir.1992), we stated our belief that both Georgetown Hospital and Bradley are still binding precedent.1 I believe, therefore, that where Georgetown Hospital and Bradley produce differing results, it is our task not to choose between them but to reconcile them as much as possible.
Reconciling seemingly opposite cases such as Bradley and Georgetown Hospital may seem an exercise in futility. Yet the Supreme Court must not consider the cases to be entirely at odds. For example, the Court did not even mention Bradley in its opinion in Georgetown Hospital. In Bon-jorno, Justice O’Connor, writing for a plurality of the Court, referred only to the “apparent tension” between the two cases. 494 U.S. at 837, 110 S.Ct. at 1577. Four justices in Bonjorno stated that the tension between Bradley and Georgetown Hospital is “more apparent than real.” Id. at 864, 110 S.Ct. at 1591 (White, J. dissenting).
*1381In fact, there is a common thread that runs through both Bradley and Georgetown Hospital. In Bradley, the Court tempered its presumption of retroactivity with an exception for cases in which re-troactivity would result in “manifest injustice.” 416 U.S. at 711, 94 S.Ct. at 2016. It noted Justice Marshall’s admonition in United States v. The Schooner Peggy, 5 U.S. (1 Crunch) 103, 110, 2 L.Ed. 49 (1801) that courts must “struggle hard against a construction which will, by a retrospective operation, affect the rights of the parties.” 416 U.S. at 717, 94 S.Ct. at 2019.
In the case of Georgetown Hospital, we cannot view the Court’s statement that “[rjetroactivity is not favored in the law” as merely a blind acceptance of an historical rule, especially in light of the Court’s decision not to overrule Bradley. Justice Story defined a retroactive law as one that “takes away or impairs vested rights acquired under existing law, or creates a new obligation, imposes a new duty, or attaches a new disability in respect to transactions or considerations already past.” Elmer E. Smead, The Rule Against Retroactive Legislation: A Basic Principle of Jurisprudence, 20 Minn.L.Rev. 775, 785 (1936). Where courts have disfavored retroactivity, it is because “it conflicts with the rule of law virtues of satisfying justified expectations, providing citizens with notice of the law so that they may efficiently plan their affairs, and similar concerns.” Kenneth J. Kress, Legal Reasoning and Coherence Theories: Dworkin’s Rights Thesis, Retroactivity, and the Linear Order of Decisions, 72 Calif.L.Rev. 369, 399 (1984). Moreover, retroactivity is troubling because “[i]t is conceptually impossible to ‘break’ a law that did not exist when one acted.” Id. Professor Smead, cited by the majority in support of the principle that courts traditionally have disfavored re-troactivity, notes that as the American common law developed in the nineteenth century, the rule against retroactivity “came more and more to be limited to apply to retrospective laws which impaired vested rights in both the older common law and the broader Kentian and Storian meanings.” Smead, supra, at 787.
Both the Bradley and Georgetown Hospital decisions are thus based on an overriding concern for fairness. The Bradley rule’s fairness factor is explicit and detailed. See 416 U.S. at 716-721, 94 S.Ct. at 2021. The Court considered “(a) the nature and identity of the parties, (b) the nature of their rights, and (c) the nature of the impact of the change in law upon those rights.” Id. at 717, 94 S.Ct. at 2019. The fairness element of Georgetown Hospital is less obvious but no less fundamental. Under the historical rule that Georgetown Hospital represents, retroactivity is disfavored where its application would interfere with a party’s “justified expectations” or vested rights. In the absence of a clear directive from Congress on the issue of retroactivity, and so long as Bradley and Georgetown Hospital remain binding precedent, I would engage in a fairness analysis to determine whether section 101 of the Civil Rights Act of 1991 applies to Fray’s action.
I believe that fairness requires us to apply section 101 in this case. As far as the identity of the parties is concerned, this is not a “mere private case[ ] between individuals,” in which the rights of the parties are of paramount importance. Schooner Peggy, 5 U.S. (1 Cranch) at 110, 2 L.Ed. 49. Rather, this case involves civil rights, un-disputedly a “great national concern” that merits a presumption of retroactivity. Id.; Bradley, 416 U.S. at 718-719, 94 S.Ct. at 2019-20.
The next element of the fairness calculus is a consideration of the relevant rights of the parties. The World Herald has a right not to be penalized for conducting its business in accordance with current laws. Fray, similarly, has a right to recover from her employer for violations of her civil rights as they exist at the time of her employment.
Our final concern is to avoid imposing “new and unanticipated obligations” on a party without notice or an opportunity to be heard. Bradley, 416 U.S. at 720, 94 S.Ct. at 2020. Fray began working at the World Herald in 1984 and brought suit in 1987. Until the Supreme Court decided *1382Patterson in 1989, there was every indication that the conduct that formed the basis of Fray’s complaint was actionable under section 1981. See supra at 1378. During the period that Fray worked at the World Herald, the newspaper was on notice that section 1981 might apply to an employer’s conduct over the course of the employment relationship. In this case, therefore, application of the Civil Rights Act of 1991 best serves the interests of fairness by restoring the rights of the parties as they were when Fray began her lawsuit.
I recognize that this is an unsettled area of the law, and that courts that have considered whether the Act is retroactive have come down on both sides of the issue. See Appendix. Yet the majority’s analysis of the Act’s legislative history strains the bounds of credible statutory interpretation. It is disingenuous to say that Congress clearly intended the Act to operate only prospectively. In the absence of a clear directive from either Congress or the Supreme Court, we must interpret the law as best we can. I would apply section 101 of the Act to this case.
II.
Even if I did not believe that the Act should apply in this case, I would not reverse Fray’s judgment on her section 1981 claims. Under Patterson, a failure to promote based on race or sex is actionable under section 1981 if “the promotion rises to the level of an opportunity for a new and distinct relation between the employee and the employer_” Patterson, 491 U.S. at 185, 109 S.Ct. at 2377. Our circuit has not yet had an opportunity to consider when a promotion meets the Patterson “new and distinct relationship” test. I agree with the majority that every career advancement does not create such a relationship. The majority, however, is too quick to dismiss the promotion for which Fray applied as a continuation of her prior relationship with the World Herald. The record is replete with evidence that the job as a mail-room apprentice would have involved the opportunity for Fray and the World Herald to enter into a new contract. Patterson, 491 U.S. at 185, 109 S.Ct. at 2377.
The job as mailroom apprentice was not simply a promotion for which employees in Fray's position were routinely considered. See, e.g., Bennun v. Rutgers State Univ., 941 F.2d 154 (3d Cir.1991), cert. denied, — U.S. -, 112 S.Ct. 956, 117 L.Ed.2d 124 (1992) (tenured associate professor to full professor); Harrison v. Associates Corp. of Amer., 917 F.2d 195 (5th Cir.1990) (CRT operator to lead CRT operator). Rather, Fray applied for the job in response to a posted notice seeking applicants. In fact, the man eventually hired for the position was a truck driver with no mailroom experience whatsoever. See Malhotra v. Cotter & Co., 885 F.2d 1305, 1311 (7th Cir.1989) (suggesting an interpretation of Patterson under which section 1981 would apply to promotions where someone not already working for the firm could fill the new position). The apprentice position, therefore, would have been an entirely new job for Fray.
Moreover, if the World Herald had hired Fray as a mailroom apprentice, the following aspects of her job would have changed:
* Different responsibilities. As a production worker, Fray primarily operated the inserting machine and cleaned the floors; as a mailroom apprentice, she would be operating the wrapping, stacking, and tying machines.
* Different pay status. At the time of her application for the mailroom apprentice position, Fray earned $4.25/hour and was eligible for occasional merit raises; as a mailroom apprentice, she would have started at $6.05/hour, and would have been on track for the full apprenticeship rate of $ll/hour.
* Different hours. Fray would have moved from a part-time to a full-time position.
* Different benefits. The mailroom apprentice position would have entitled Fray to new benefits such as health, life, and disability insurance.
All of these changes are evidence of the considerable difference between the World Herald's relationships with its part-time *1383production workers and its mailroom apprentices. Even under Patterson, therefore, I believe that Fray had a section 1981 cause of action against the World Herald for discriminatory failure to promote.
I respectfully dissent.
APPENDIX

Cases refusing to apply the Act retroactively:

Ribando v. United Airlines, Inc., 787 F.Supp. 827 (N.D.Ill.1992).
McCormick v. Consolidation Coal Co., 786 F.Supp. 563 (N.D.W.Va. 1992).
Hatcher-Capers v. Haley, 786 F.Supp. 1054 (D.D.C. 1992).
Rowson v. County of Arlington, 786 F.Supp. 555 (E.D.Va. 1992).
Reynolds v. Frank, 786 F.Supp. 168 (D.Conn. 1992).
Sofferin v. American Airlines, 785 F.Supp. 780 (N.D.Ill. 1992).
Guillory-Wuerz v. Brady, 785 F.Supp. 889 (D.Colo. 1992).
McLaughlin v. State of New York, 784 F.Supp. 961 (S.D.N.Y. 1992).
Toney v. State of Alabama, 784 F.Supp. 1542 (M.D.Ala. 1992).
McCullough v. Consolidated Rail Corp., 785 F.Supp. 1309 (N.D.Ill. 1992).
Hameister v. Harley-Davidson, Inc., 785 F.Supp. 113 (E.D.Wis. 1992).
Percell v. International Business Machines, Inc., 785 F.Supp. 1229 (E.D.N.C. 1992).
Steinle v. Boeing Co., 785 F.Supp. 1434 (D.Kan. 1992).
Cook v. Foster Forbes Glass, 783 F.Supp. 1217 (E.D.Mo. 1992).
Thompson v. Johnson & Johnson Mgmt. Info. Ctr., 783 F.Supp. 893 (D.N.J. 1992).
Patterson v. McLean Credit Union, 784 F.Supp. 268 (M.D.N.C. 1992).
Kimble v. DPCE, Inc., 784 F.Supp. 250 (E.D.Pa. 1992).
Thomas v. Frank, 1992 WL 59037 (D.N.J. Feb. 13, 1992).
Curry v. Chicago Cent. & Pac. R.R., 1992 WL 25459 (N.D.Iowa Feb. 10, 1992) (unreported).
Tyree v. Riley, 783 F.Supp. 877 (D.N.J. 1992).
Maddox v. Norwood Clinic, Inc., 783 F.Supp. 582 (N.D.Ala.1992).
West v. Pelican Mgmt. Svcs. Corp., 782 F.Supp. 1132 (M.D.La.1992).
Doe v. Board of County Comm’rs, 783 F.Supp. 1379 (S.D.Fla. 1992).
Burchfield v. Derwinski, 782 F.Supp. 532 (D.Colo.1992).
Johnson v. Rice, 1992 WL 16284 (S.D.Ohio Jan. 24, 1992) (unreported).
Simons v. Southwest Petro-Chem, Inc., 1992 WL 25218 (D.Kan. Jan. 22, 1992) (unreported).
Khandelwal v. Compuadd Corp., 780 F.Supp. 1077 (E.D.Va.1992).
Futch v. Stone, 782 F.Supp. 284 (M.D.Pa. 1992).
Mitchell v. Secretary of Commerce, 1992 WL 10509 (D.D.C. Jan. 10, 1992) (unreported).
High v. Broadway Ind., Inc., 1992 WL 33860, 1992 U.S.Dist. LEXIS 446 (W.D.Mo. Jan. 7, 1992) (unreported).
Sorlucco v. New York City Police Dept., 780 F.Supp. 202 (S.D.N.Y.1992).
Van Meter v. Barr, 778 F.Supp. 83 (D.D.C. 1991).
James v. American Internat'l Recovery, Inc., 1991 WL 281734 (N.D.Ga. Dec. 3, 1991) (unreported).
Hansel v. Public Serv. Co. of Colo., 778 F.Supp. 1126 (D.Colo.1991).

Cases applying some or all of the Act retroactively:

Lee v. Sullivan, 787 F.Supp. 921 (N.D.Cal. 1992).
Andrade v. Crawford & Co., 786 F.Supp. 1302 (N.D.Ohio 1992).
Sample v. Keystone Carbon Co., 786 F.Supp. 527 (W.D.Pa. 1992).
*1384United States v. Department of Mental Health, 785 F.Supp. 846 (E.D.Cal. 1992).
Poston v. Reliable Drug Stores, Inc., 783 F.Supp. 1166 (S.D.Ind. 1992).
Sanders v. Culinary Workers Union Local No. 226, 783 F.Supp. 531 (D.Nev.1992).
Watkins v. Bessemer State Tech. Coll., 782 F.Supp. 581 (N.D.Ala.1992).
Joyner v. Monier Roof Tile, Inc., 784 F.Supp. 872 (S.D.Fla. 1992).
Long v. Carr, 784 F.Supp. 887 (N.D.Ga. 1992).
Graham v. Bodine Electric Co., 782 F.Supp. 74 (N.D.Ill.1992).
Bristow v. Drake Street, Inc., 1992 WL 14262 (N.D.Ill. Jan. 21, 1992) (unreported).
Goldsmith v. City of Atmore, 782 F.Supp. 106 (S.D.Ala.1992).
Guuess v. City of Portage, 1992 WL 8722 (N.D.Ind. Jan. 14, 1992) (unreported).
Saltarikos v. Charter Mfg. Co., 782 F.Supp. 420 (E.D.Wis.1992).
Stender v. Lucky Stores, Inc., 780 F.Supp. 1302 (N.D.Cal.1992).
King v. Shelby Med. Center, 779 F.Supp. 157 (N.D.Ala.1991).
Davis v. Tri-State Mack Dist., Inc., 1991 WL 316891, 1991 U.S.Dist. LEXIS 19380 (E.D.Ark. Dec. 16, 1991) (unreported).
La Cour v. Harris County, 1991 WL 321020, 1991 U.S.Dist. LEXIS 19223 (S.D.Tex. Dec. 6, 1991) (unreported).
Mojica v. Gannett Co., 779 F.Supp. 94 (N.D.Ill.1991).

. We were not forced to choose between the two cases because we concluded that Congress clear-Iy intended the statute in question to operate retroactively. National Wildlife Fed., at 1205.